Title: From George Washington to the United States Senate, 4 March 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States 4th March 1791.

In pursuance of an Act intitled “An Act for raising and adding another Regiment to the Military establishment of the United States, and making further provision for the protection of the frontiers.” I nominate for the following Offices therein mentioned,
Major General Arthur St Clair.
Quarter Master Samuel Hodgdon.
Chaplain John Hurt.

Go: Washington

